DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8, 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler et al. (US 2013/0246967, hereinafter Wheeler), and further in view of Bychkov et al. (US 2013/0321265, hereinafter Bychkov).
Regarding claim 1, Wheeler teaches a method for displaying content (user interface containing one or more menu items, abstract) in a virtual view (view region, abstract) provided by a device comprising: 
receiving a request (receiving movement data corresponding to movements of the user, such as head and/or eye movements) to display an electronic document (menu object 212 is shown as an email inbox) ([0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data; [0078]: once the menu object 206A is selected, the wearable computing device may cause the selected menu object to be displayed in the view region 202 as a selected menu object 212; [0079]: the selected menu object 212 of fig. 7D is shown as an email inbox); 
displaying the electronic document (menu object 212 is shown as an email inbox, fig. 7D) in a first tile at a first location in the virtual view (portion of view region at a first location displaying the menu object 212 as shown in fig. 7D; fig. 8A shows the view region 256 and menu 258 displayed in a virtual view; [0078]: once the menu object 206A is selected, the wearable computing device may cause the selected menu object 
detecting a user input (fig. 7E element 210) within a first designated region (fig. 7E: region inside element 212; menu object 212 is an email inbox displaying subject lines of emails; each subject line of emails displayed inside the email inbox correspond to a designated region) of the electronic document ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line; [0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data … detect one or more triggering movements; [0026]: tracking movement of a user’s eye; [0028]: The first and second optical elements 48, 52 can also be configured to image one or more of the user’s eyes to track the gaze of the user; [0055]: the upward movement of a wearable computing device may also be an upward movement of a user’s head and/or eyes such as, for example, the user looking upward; [0100]: implement the processes of the methods 300, 320 using head and/or eye movement data obtained and transmitted by the device 20); 

However, Wheeler does not explicitly teach the user input is the user’s gaze and that detecting the user’s gaze within a first designated region of the electronic document, and responsive to detecting the user’s gaze within the first designated region, displaying second content in a second region at a second location in the virtual view.
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a first designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze 
Regarding claim 2, Wheeler teaches the second content fig. 7E element 216) is displayed in the second tile (display region displaying email 216 as shown in fig. 7E) responsive to detecting the user’s input within the first designated region while a trigger event is initiated by the user ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time).

Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120). Please refer to the rejection of claim 1 for motivation to combine Bychkov with Wheeler.
Regarding claim 3, Wheeler teaches the trigger event is an input from a controller ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time).
Regarding claim 4, Wheeler teaches the second content comprises a portion from the electronic document ([0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line. As a result, an email 216 is displayed in the view region 202, so that the user may read the email; it is inherent that the subject line of the email from the email inbox 212 is also included in the email 216 displayed in region 202 as shown in fig. 7E).
Regarding claim 5, Wheeler does not explicitly teach wherein detecting a user's gaze within a first designated region of the electronic document comprises: determine a gaze point of a user based at least in part on a captured image of at least one of the user's eyes or the orientation of the device; comparing the gaze point to a position of the 
Bychkov teaches wherein detecting a user's gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) within a first designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) comprises: 
determine a gaze point (target point based on the direction of a user’s gaze, [0011]) of a user based at least in part on a captured image of at least one of the user's eyes (receiving an image including an eye of a user, abstract) or the orientation of the device (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0076]: As user 22 directs his line of sight 92 toward start button 36B, computer 26 receives an input (e.g., depth maps) indicating a gaze direction of user 22 in a receive step 102.  Upon determining the gaze direction, computer 26 identifies a target point 120 on display 28 based on the gaze direction (i.e., a point on the display that the user is looking at) in an identification step 104); 

Regarding claim 6, Wheeler teaches wherein the virtual view is displayed to the user via one or more light emitting diodes (LED source and scanning system) that are 
Regarding claim 8, Wheeler teaches a device (fig. 5 device 102) for providing a virtual view to the user (user interface containing one or more menu items and a view region, abstract) provided by a device comprising: 
at least one non-transitory computer readable medium that stores instructions that when executed enable the device to ([0040]: device 102 may include one or more components of the computing system 140; [0043]: the computing system may also include one or more data storage devices or media 166 implemented in any method or technology for storage of information, such as computer readable instructions; [0044]: the computing system 140 may include program instructions 168 stored in the system memory 144 and executable by the processor 142 to facilitate the various functions):
display the electronic document (email inbox 212, fig. 7E) in a first tile at a first location in the virtual view (portion of view region at a first location displaying the menu object 212 as shown in fig. 7D; fig. 8A shows the view region 256 and menu 258 
detect a user input (fig. 7E element 212) within a first designated region (fig. 7E: region inside element 212; menu object 212 is an email inbox displaying subject lines of emails; each subject line of emails displayed inside the email inbox correspond to a designated region) of the electronic document ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line; [0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data … detect one or more triggering movements; [0026]: tracking movement of a user’s eye; [0028]: The first and second optical elements 48, 52 can also be configured to image one or more of the user’s eyes to track the gaze of the user; [0055]: the upward movement of a wearable computing device may also be an upward movement of a user’s head and/or eyes such as, for example, the user looking upward; [0100]: 
responsive to detecting the user input (fig. 7E element 210) within the first designated region (fig. 7E and [0080]: subject line inside the email inbox 212), display second content (fig. 7E element 216) in a second tile at a second location in the virtual view (as shown in fig. 7E, email 212 is displayed in another portion of the view region at a location different than the first location displaying subject line of the email; [0079]: the selected menu object 212 of fig. 7D is shown as an email box; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line) such that the second tile does not obstruct the user’s view of the electronic document displayed in the first tile (as shown in fig. 7E, email 216 is displayed in another region of the display than email inbox 212 without obstructing the user’s view of the email inbox region 212);
at least one processing circuit (fig. 6 and [0041]), couple to the at least one non-transitory computer readable medium (fig. 6), that receives one or more instructions stored in the at least one non-transitory computer readable medium and executes the one or more instructions to generate output data ([0003]: a wearable computing device includes a display and at least one processor coupled to the display. The at least one processor is configured to control the display to provide a user-interface that includes (i) one or more menu items and (ii) a view region that defines an area in which the one or more menu items are selectively viewable. Further, the at least one processor is configured to receive movement data corresponding to a movement of the wearable computing device from a first position to a second position and, responsive to the 
a display circuit (display 150, fig. 6), coupled to the at least one processing circuit (fig. 6), that receives the output data and causes the output data to be displayed in the virtual view ([0003]: control the display such that the one or more menu items are viewable in the view region; [0042]: the display element 150 may be configured to provide a visual depiction of the user-interface; [0046]: The user-interface 200 may be displayed by, for example, a wearable computing device).
However, Wheeler does not explicitly teach the user input is the user’s gaze and that detecting the user’s gaze within a first designated region of the electronic document, and responsive to detecting the user’s gaze within the first designated region, displaying second content in a second region at a second location in the virtual view.
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a first designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a 
Regarding claim 11, Wheeler teaches the device is a wearable headset (fig. 1 and [0016]) and wherein the virtual view is an augmented reality view that is presented within the user’s field of view ([0016]: a computing device can be configured as an augmented-reality device that displays a user-interface that is blended or overlaid with the user’s field of view of a real-world environment).
Claims 12-15, 17, 18, and 19 are similar in scope to claims 2-5, 1, 2 and 5, respectively, and therefore the examine presents similar rationale to reject these claims.
Regarding claim 7, Wheeler teaches detecting a user input (fig. 7E element 210)  within a second designated region (fig. 7E: region inside element 212; menu object 212 is an email inbox displaying subject lines of emails; subject lines of emails displayed inside the email inbox correspond to a designated region; selecting any subject line in the email inbox 212 other than the one already selected corresponds to a second designated region) of the electronic document ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line; [0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data … detect one or more triggering movements; [0026]: tracking movement of a user’s eye; [0028]: The first and second optical elements 48, 52 can also be configured to image one or more of the user’s eyes to track the gaze of the user; [0055]: the upward movement of a wearable computing device may also be an upward movement of a user’s head and/or eyes such as, for example, the user looking upward; [0100]: implement the processes of the methods 300, 320 using head and/or eye movement data obtained and transmitted by the device 20); and 

However, Wheeler does not explicitly teach the user input is the user’s gaze and that detecting the user’s gaze within a designated region of the electronic document.
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0076]: As user 22 directs his line of sight 92 toward start button 36B, computer 26 receives an input (e.g., depth maps) 
Claims 16 and 20 are similar in scope to claim 7, and therefore the examiner presents similar rationale to reject these claims.


Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wheeler, in view of Bychkov, and further in view of Ishikawa et al. (US 2017/0053575, hereinafter Ishikawa).
Regarding claim 9, Wheeler does not explicitly teach wherein the display circuit causes the output data to be displayed in the virtual view by outputting second data that is used to control or alter light from a light source used by the device to provide the virtual view.
Ishikawa teaches wherein the display circuit (processor 162 of the HMD) causes the output data (information necessary for displaying the image) to be displayed in the virtual view by outputting second data (generated frame data) that is used to control or 
Regarding claim 10, Wheeler teaches wherein the light sources comprises one or more light emitting diodes (LED source and scanning system) whose light is projected from the device towards one or more lenses (lens elements 30, 32) that comprise one or more waveguides that reflect the light into at least one eye of the user of the device to provide the virtual view ([0029]: The lens elements 30, 32 may act as a combiner in a light projection system and may include a coating that reflects the light onto them from .


Response to Arguments
Applicant's arguments filed 8/5/2021 have been fully considered but they are not persuasive.
Response to the arguments that combining Wheeler and Bychkov is simply hindsight. See page 9 of remarks.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In this instant case, Wheeler and Bychkov both describe similar field of invention, i.e. both Wheeler and Bychkov describe displaying emails based on selecting the 
Response to the arguments that Wheeler is directed to displaying a menu, not electronic document. See page 10 of remarks.
Wheeler describes displaying the electronic document (menu object 212 is shown as an email inbox, fig. 7D) in a first tile at a first location in the virtual view (portion of view region at a first location displaying the menu object 212 as shown in fig. 7D; fig. 8A shows the view region 256 and menu 258 displayed in a virtual view; [0078]: once the menu object 206A is selected, the wearable computing device may cause the selected menu object to be displayed in the view region 202 as a selected menu object 212; [0079]: the selected menu object 212 of fig. 7D is shown as an email inbox). It should be noted that an email inbox displaying subject lines from the emails is functionally analogous to displaying a document with a table of contents, where selecting the table of contents will display the related contents.
Response to the argument that there is no disclosure of detecting a user’s gaze within a first designated region of the electronic document; and responsive to detecting the user’s gaze within the first designated region, displaying second content in a second tile at a second location in the virtual view such that the second tile does not obstruct the user’s view of the electronic document displayed in the first tile. See page 10 of remarks.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In this instant case, Wheeler teaches detecting a user input (fig. 7E element 210) within a first designated region (fig. 7E: region inside element 212; menu object 212 is an email inbox displaying subject lines of emails; each subject line of emails displayed inside the email inbox correspond to a designated region) of the electronic document ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line; [0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data … detect one or more triggering movements; [0026]: tracking movement of a user’s eye; [0028]: The first and second optical elements 48, 52 can also be configured to image one or more of the user’s eyes to track the gaze of the user; [0055]: the upward movement of a wearable computing device may also be an upward movement of a user’s head and/or eyes such as, for example, the user looking upward; [0100]: implement the processes of the methods 300, 320 using head and/or eye movement data obtained and transmitted by the device 20); 

Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a first designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the 
Response to the arguments that Wheeler is directed to displaying a menu, not electronic document. See page 10 of remarks.
Applicant’s arguments with respect to claim(s) 7, 16 and 20 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Response to the arguments that Scavezze fails to disclose “responsive to detecting the user’s gaze within the second designation region, displaying the third content in the second tile”. See page 12 of remarks.
However, Scavezze is no longer relied upon to reject the above limitation. Wheeler in view of Bychkov teaches the above limitation.
In this instant case, Wheeler teaches detecting a user input (fig. 7E element 210)  within a second designated region (fig. 7E: region inside element 212; menu object 212 is an email inbox displaying subject lines of emails; subject lines of emails displayed inside the email inbox correspond to a designated region; selecting any subject line in the email inbox 212 other than the one already selected corresponds to a second designated region) of the electronic document ([0076]: As shown in fig. 7D, a user of the wearable computing device has navigated the cursor 210 to one of the menu objects 206A using one or predetermined movements. In order to select the menu object 206A, the user may perform an additional predetermined movement, such as holding the cursor 210 over the menu object 206A for a predetermined period of time; [0080]: As shown, a user of a wearable computing device has navigated the cursor 210 to a particular subject line in the email inbox 212 and has selected the subject line; [0018]: a wearable computing device, such as an HMD, is configured to receive movement data corresponding to movements of the user, such as head and/or eye movements, and to selectively display the menu within the view region in response to the movement data … detect one or more triggering movements; [0026]: tracking movement of a user’s eye; [0028]: The first and second optical elements 48, 52 can also be configured to image one or more of the user’s eyes to track the gaze of the user; [0055]: the upward movement of a wearable computing device may also be an upward movement of a user’s head and/or eyes such as, for example, the user looking upward; [0100]: implement the processes of the methods 300, 320 using head and/or eye movement data obtained and transmitted by the device 20); and 
responsive to detecting the user input (fig. 7E element 210) within the second designated region (as shown in fig. 7E, selecting any subject line in the email inbox 212 other than the one already selected corresponds to a second designated region), displaying third content (displaying email 216 corresponding to the selected subject line in the email inbox 212 as shown in fig. 7E), the third content associated with the second designated region (displaying email 216 corresponding to the selected subject line in the email inbox 212 as shown in fig. 7E).
Bychkov teaches the user input is the user’s gaze ([0011]: an input representing a gaze direction of a user; [0081]: computer 26 presents a menu area 122 of second interactive items comprising tabs 36C … opens menu area 122 in response to the user gazing at target point 120) and that detecting the user’s gaze within a designated region (MAIL tab 36C, fig. 6A-6B) of the electronic document (menu area 122 displaying tabs 36C, fig. 6A) (abstract: receiving an image including an eye of a user of a computerized system and identifying, based the image of the eye, a direction of a gaze performed by the user. Based on the direction of the gaze, a region on a display coupled to the computerized system is identified; [0011]: receiving, from a sensing device coupled to the computer, an input representing a gaze direction of a user, identifying a target point on the display based on the direction of a user, associating the target point with a first interactive item appearing on the display, and responsively to the target point, opening one or more second interactive items on the display; [0076]: As user 22 directs his line of sight 92 toward start button 36B, computer 26 receives an input (e.g., depth maps) indicating a gaze direction of user 22 in a receive step 102.  Upon determining the gaze direction, computer 26 identifies a target point 120 on display 28 based on the gaze direction (i.e., a point on the display that the user is looking at) in an identification step 104; [0077]: In a comparison step 106, if a first interactive item 36 is in proximity to target point, then in an association step 108, computer 26 associates the target point with the first interactive item; [0082]: fig. 6B, user 22 has directed his line of sight 92 toward a MAIL tab 36C, thus causing computer 26 to automatically open the user’s electronic mail (e-mail) inbox). 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/           Primary Examiner, Art Unit 2612